DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2 and 4-8 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-2 and 4-8, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a rectangular section  perpendicular to the straight sections  such that there is established a free space  between the last transverse metal wire (and said rectangular section wherein said space has a dimension corresponding to the thickness of a transverse metal wire  of the tray section  " in combination with “wherein the metal wire of the anchoring element is bent into a completely closed configuration at both its proximal end and distal end, said proximal end being understood as the end closest to the last transverse metal wire and distal end being understood as the end of the anchoring element closest to the next to last transverse metal wire ” and the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Winn et al. (US 2010/0126951 A1) Ojerstav (US 2017/0104319 A1) and Bethoule (US2015/0021085 A1)
Winn discloses a cable tray with segments.
Ojerstay discloses a two layer sidewall segmented cable tray.  
Bethoule discloses an open workable cable tray raceway.


 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848